DETAILED ACTION

The following is a Final office action in response to the Amendments filed on October 22, 2021.

Claim 15 has been amended.
Claims 1-20 are pending.

Response to Arguments
 

35 U.S.C. 102 and 103 Rejections
	Applicant’s arguments filed in the communications on 10/22/2021 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. For at least these reasons, applicant’s arguments are considered not persuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US Patent 7,336,615) in view of Xu et al. (US PGPub 2019/0110324) and further in view of Faseela et al. (WO 2019/138412).

	As per claim 1, Pan teaches a system comprising:
 one or more processors (Pan, see (310) in fig. 3) and
 one or more non-transitory computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors (Pan, (300) in fig. 3) to perform operations comprising:
 establishing a communication session between a first node and a second node in a network (Pan, see column 5 line 5-10, communication systems including nodes for forwarding addressed data, such as packets, and having a control component and a forwarding component. The present invention may be initiated by the control component of the ingress node of a label switched path. The node may be a router that supports label-switched paths)
receiving, at a control node, an indication from a data node that a probe message is to be generated (Pan, see column 7 line 40-50, The control plane has operations to detect when an error occurs in the control plane of an LSP. If an error in the control plane of an LSP occurs, the ingress LSR will know about the error through the occurrence of error messages and/or the absence of expected messages.)
Pan doesn’t explicitly teach establishing a communication session between a first node and a second node in a network such that: control plane traffic of the communication session flows through one or more control nodes; and data plane traffic of the communication session flows through one or more data nodes different than the one or more control nodes.
In analogous art Xu teaches establishing a communication session between a first node and a second node in a network such that control plane traffic of the communication session (Xu, see paragraph [0005] and claim 10, identifying a first data plane node from the plurality of data plane nodes for data plane traffic, wherein the first data plane node is hosted on a second server, different from the first server, whereby the first control plane node and the first data plane node are separate network nodes).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Xu and apply them on the teaching of Pan as doing so would enable higher flexibility in the network routing path optimization and scalable and elastic handling of the data traffic (Xu, see paragraph [0005]).
Pan-Xu doesn’t explicitly teach the probe message configured to determine data plane connectivity in the communication session, generating at the control node the probe message and sending the probe message to the first node.
In analogous art Faseela teaches the probe message configured to determine data plane connectivity in the communication session and generating at the control node the probe message and sending the probe message to the first node (Faseela, see paragraph [0077], when the SON controller loses a control channel session with and SON switch (e.g., switch 1 in Figure 5), the SDN controller stops the periodic monitoring on all links associated with SON switch 1. Based on the existing topology, the SDN controller sends a probe control channel message (e.g., as a packet-out message) to SON switch 2. On receiving the probe control channel message, SDN switch 2 sends a probe data-packet on the link towards SON switch 1. If SDN switch 1 is alive and active, then SDN switch 1 responds to SDN switch 2' s probe data packet by appropriately modifying the incoming probe data-packet and sending it back to switch 2 or similarly responding to SDN switch 2 with a probe response message).
(Faseela, see paragraph [0004]).

As per claim 4, Pan-Xu-Faseela teaches the system of claim 1, the operations further comprising: receiving, from the data node, a prompt for the control node to generate the probe message, wherein generating the probe message is performed at least partly responsive to receiving the prompt (Pan, see column 7 line 39-45, The second stage of the diagnostic operation proceeds by sending a probing packet through the data plane of the suspect LSP. Once the egress LSR receives the probing packet, it returns an acknowledgement back to the sourcing ingress LSR through the control plane) and sending, to a message bus associated with the communication session, data indicating that the probe message was sent. (Pan, see column 7 line 40-45, If an acknowledgment is received within a predetermined amount of time, the ingress LSR can infer that the suspect LSP is alive).

As per claim 5, Pan-Xu-Faseela teaches the system of claim 1, the operations further comprising: receiving, at the control node and from a message bus associated with the communication session, data indicating that the probe message needs to be generated determining, based at least in part on the data, that the control node is associated with the communication session between the first node and the second node and wherein determining to send the probe message is based at least in part on determining that the control node is associated with the communication session (Pan, see column The second stage of the diagnostic operation sends probing messages through the suspect LSP, but uses the control plane (or alternatively, the data plane, such as another LSP) to deliver the acknowledging messages. If the suspect LSP fails the second stage of the diagnostic operation, the ingress LSR can infer that the LSP  line 65-68 and column 5 line 1-5 down, and begin recovery actions).

As per claim 6, Pan-Xu-Faseela the system of claim 1, the operations further comprising receiving, at the control node and from at least one of the data node or the first node, a response to the probe message indicating that the communication session between the first node and the second node is active (Pan, see column 7 line 39-45, The second stage of the diagnostic operation proceeds by sending a probing packet through the data plane of the suspect LSP. Once the egress LSR receives the probing packet, it returns an acknowledgement back to the sourcing ingress LSR through the control plane (or alternatively, via (another LSP of) the regular data forwarding plane). If an acknowledgment is received within a predetermined amount of time, the ingress LSR can infer that the suspect LSP is alive).

Claims 2, 3, 8-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US Patent 7,336,615) in view of Xu et al. (US PGPub 2019/0110324) in view of Faseela et al. (WO 2019/138412) and further in view of Lee et al. (US PGPub 2018/0270118).

As per claim 2, Pan-Xu-Faseela doesn’t explicitly teach the system of claim 1, wherein receiving the indication that the probe message is to be generated comprises receiving telemetry data associated with the data plane traffic of the communication session, the operations further comprising: determining, based at least in part on the telemetry data, that the data plane traffic is inactive; and wherein generating the probe message is based at least in part on determining that the data plane traffic is inactive.
(Lee, see paragraph [0006], the traffic monitoring information may specify one or more telemetry parameters associated with at least one of a virtual network (VN) or a tunnel that part of the VN. Optionally, in any of the preceding aspects, the one or more telemetry parameters comprise at least one of utilized bandwidth, packet loss, packet delay, or jitter).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Lee and apply them on the teaching of Pan-Xu-Faseela as doing so would help in dynamically providing and optimizing services based on performance monitoring results. (Lee, see paragraph [0033]).

As per claim 3, Pan-Xu-Faseela doesn’t explicitly teach the system of claim 2, wherein receiving the indication that the probe message is to be generated comprises accessing a key-value store in which the telemetry data is published by the data node.
In analogous art Lee teaches the system of claim 2, wherein receiving the indication that the probe message is to be generated comprises accessing a key-value store in which the telemetry data is published by the data node (Lee, see paragraph [0038], The PNC 206 may collect performance results using any suitable protocols such as the Path Computation Element Protocol (PCEP) and/or databases, e.g., a Traffic Engineering Database (TED) and Label Switched Path Database (LSP-DB)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Lee and apply them on the teaching (Lee, see paragraph [0033]).

As per claim 8, Pan teaches a system comprising: one or more processors; (Pan, (300) in fig. 3) and one or more non-transitory computer-readable media storing instructions that, when executed by the one or more processors, (Pan, (300) in fig. 3) cause the one or more processors to perform operations comprising: 
establishing a communication session between a first node and a second node in a network (Pan, see column 5 line 5-10, communication systems including nodes for forwarding addressed data, such as packets, and having a control component and a forwarding component. The present invention may be initiated by the control component of the ingress node of a label switched path. The node may be a router that supports label-switched paths)
monitoring, at a data node, data associated with the data plane traffic (Pan, see column 7 line 40-50, The control plane has operations to detect when an error occurs in the control plane of an LSP. If an error in the control plane of an LSP occurs, the ingress LSR will know about the error through the occurrence of error messages and/or the absence of expected messages.)
 Pan doesn’t explicitly teach control plane traffic of the communication session flows through one or more control nodes and data plane traffic of the communication session flows through one or more data nodes different than the one or more control nodes.
In analogous art Xu teaches control plane traffic of the communication session flows through one or more control nodes and data plane traffic of the communication session flows through one or more data nodes different than the one or more control nodes (Xu, see paragraph [0005] and claim 10, identifying a first data plane node from the plurality of data plane nodes for data plane traffic, wherein the first data plane node is hosted on a second server, different from the first server, whereby the first control plane node and the first data plane node are separate network nodes).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Xu and apply them on the teaching of Pan as doing so would enable higher flexibility in the network routing path optimization and scalable and elastic handling of the data traffic (Xu, see paragraph [0005]).
Pan-Xu doesn’t explicitly teach monitoring, at a data node, telemetry data associated with the data plane traffic determining, at the data node and based at least in part on the telemetry data.
In analogous art Lee teaches monitoring, at a data node, telemetry data associated with the data plane traffic determining, at the data node and based at least in part on the telemetry data (Lee, see paragraph [0006], the traffic monitoring information may specify one or more telemetry parameters associated with at least one of a virtual network (VN) or a tunnel that part of the VN. Optionally, in any of the preceding aspects, the one or more telemetry parameters comprise at least one of utilized bandwidth, packet loss, packet delay, or jitter).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Lee and apply them on the teaching of Pan-Xu as doing so would help in dynamically providing and optimizing services based on performance monitoring results. (Lee, see paragraph [0033]).
Pan-Xu-lee doesn’t explicitly teach determining, at the data node and based at least in part on the data, that a probe message is to be sent to the first node and sending, to a control node and based at least in part on determining that the probe message is to be sent, data indicating a request for the control node to send a probe message to the first node.
In analogous art Faseela teaches determining, at the data node and based at least in part on the data, that a probe message is to be sent to the first node and sending, to a control (Faseela, see paragraph [0077], when the SON controller loses a control channel session with and SON switch (e.g., switch 1 in Figure 5), the SDN controller stops the periodic monitoring on all links associated with SON switch 1. Based on the existing topology, the SDN controller sends a probe control channel message (e.g., as a packet-out message) to SON switch 2. On receiving the probe control channel message, SDN switch 2 sends a probe data-packet on the link towards SON switch 1. If SDN switch 1 is alive and active, then SDN switch 1 responds to SDN switch 2' s probe data packet by appropriately modifying the incoming probe data-packet and sending it back to switch 2 or similarly responding to SDN switch 2 with a probe response message).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Faseela and apply them on the teaching of Pan-Xu-Lee as doing so would help in avoiding disruption in the operation of disconnected data plane nodes. (Faseela, see paragraph [0004]).


As per claim 9, Pan-Xu-Lee-Faseela teaches the system of claim 8, wherein sending the data indicating the request for the control node to send the probe message comprises signaling, through a message bus associated with the communication session that the probe message needs to be sent to the first node (Pan, see column 10 line 65-66 and column 11 line 1-5, An LSP_ping message basically includes an LSP identifier, an ingress LSR (or source) identifier, and an LSP probe process identifier (which may be included in an LSP_echo object). A message sequence number may also be provided).


In analogous art Lee teaches the system of claim 8, the operations further comprising: determining, at the data node and based at least in part on the telemetry data, at least one of a lapse in the flow of data plane traffic between the first node and the second node or an error condition associated with the communication session between the first node and the second node; and wherein determining that the probe message is to be sent is further based at least in part on the at least one of the lapse in the flow of data plane traffic or the error condition (Lee, see paragraph [0038], the PNC 206 begins performance monitoring in the underlying physical networks, collects the results of related path, and translates the performance results of the physical topology to the performance information of the abstract topology. The PNC 206 may collect performance results using any suitable protocols such as the Path Computation Element Protocol (PCEP) and/or databases, e.g., a Traffic Engineering Database (TED) and Label Switched Path Database (LSP-DB). At step 3, the PNC 206 may report the performance results to the MDSC 202. Based on the traffic optimization information obtained from the CNC 204 at step 1, the MDSC 202 determines whether the service should be adjusted).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Lee and apply them on the teaching of Pan-Xu-Faseela as doing so would help in dynamically providing and optimizing services based on performance monitoring results. (Lee, see paragraph [0033]).

As per claim 11, 
		[Rejection rational for claim 4 is applicable]. 

As per claim 15, 
		[Rejection rational for claim 8 is applicable]. 

As per claim 16, Pan-Xu-Lee-Faseela teaches the method of claim 15, further comprising: sending, to a message bus associated with the communication session and based at least in part on sending the probe message, data indicating that the probe message was sent to the first node; receiving, from the first node, a response to the probe message indicating that the communication session between the first node and the second node is active; and sending the response to the probe message to a control node of the one or more control nodes (Pan, see column The second stage of the diagnostic operation sends probing messages through the suspect LSP, but uses the control plane (or alternatively, the data plane, such as another LSP) to deliver the acknowledging messages. If the suspect LSP fails the second stage of the diagnostic operation, the ingress LSR can infer that the LSP  line 65-68 and column 5 line 1-5 down, and begin recovery actions).

As per claim 17, Pan-Xu-Faseela doesn’t explicitly teach the method of claim 15, wherein the identification data comprises key-value data, the method further comprising obtaining, from a key-value store associated with the communication session, the key-value data associated with the first node.
In analogous art Lee teaches the method of claim 15, wherein the identification data comprises key-value data, the method further comprising obtaining, from a key-value store associated with the communication session, the key-value data associated with the first node (Lee, see paragraph [0038], The PNC 206 may collect performance results using any suitable protocols such as the Path Computation Element Protocol (PCEP) and/or databases, e.g., a Traffic Engineering Database (TED) and Label Switched Path Database (LSP-DB)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Lee and apply them on the teaching of Pan-Xu-Faseela as doing so would help in dynamically providing and optimizing services based on performance monitoring results. (Lee, see paragraph [0033]).

As per claim 18, 
		[Rejection rational for claim 10 is applicable]. 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US Patent 7,336,615) in view of Xu et al. (US PGPub 2019/0110324) in view of Faseela et al. (WO 2019/138412) and further in view of Chand et al. (USPGPub 2020/0036679).

As per claim 7, Pan-Xu-Faseela doesn’t explcity teach the system of claim 1, wherein the communication session comprises an internet protocol security (IPsec) traffic flow and the probe message comprises an internet key exchange (IKE) dead peer detection (DPD) message.
In analogous art Chand teaches the system of claim 1, wherein the communication session comprises an internet protocol security (IPsec) traffic flow and the probe message comprises an internet key exchange (IKE) dead peer detection (DPD) message (Chand, see paragraph [0002], receiving, by the device, a first DPD request message from the remote device via the IPsec tunnel, and sending, by the device, a first DPD response message to the remote device via the IPsec tunnel).
(Chand, see paragraph [0001]).

Claims 12-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US Patent 7,336,615) in view of Xu et al. (US PGPub 2019/0110324) in view of Lee et al. (US PGPub 2018/0270118) in view of Faseela et al. (WO 2019/138412) and further in view of Chand et al. (USPGPub 2020/0036679). 

As per claim 12, Pan-Xu-Lee-Faseela doesn’t explicitly teach the system of claim 8, wherein the communication session comprises an internet protocol security (IPsec) traffic flow and the probe message comprises an internet key exchange (IKE) dead peer detection (DPD) message.
In analogous art Chand teaches the system of claim 8, wherein the communication session comprises an internet protocol security (IPsec) traffic flow and the probe message comprises an internet key exchange (IKE) dead peer detection (DPD) message (Chand, see paragraph [0002], receiving, by the device, a first DPD request message from the remote device via the IPsec tunnel, and sending, by the device, a first DPD response message to the remote device via the IPsec tunnel).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Chand and apply them on the teaching of Pan-Xu-Faseela as doing so would help reclaim resources of the IKE network device in case a dead IKE peer is found. (Chand, see paragraph [0001]).


In analogous art Chand teaches the system of claim 12, wherein the control plane traffic comprises an IKE protocol and the data plane traffic comprises an encapsulating security payload (ESP) protocol (Chand, see paragraph [0002], one or more encapsulating security payload (ESP) packets that include traffic flow confidentiality (TFC) payload data to the remote device via the IPsec tunnel).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Chand and apply them on the teaching of Pan-Xu-Lee-Faseela as doing so would help reclaim resources of the IKE network device in case a dead IKE peer is found. (Chand, see paragraph [0001]).

As per claim 14, Pan-Xu-Lee-Faseela doesn’t explicitly the system of claim 12, wherein the telemetry data comprises at least one of virtual tunnel interface (VTI) data associated with the IPsec traffic flow, IPsec tunnel data associated with the IPsec traffic flow, or xfrm data associated with the IPsec traffic flow.
In analogous art Chand teaches the system of claim 12, wherein the telemetry data comprises at least one of virtual tunnel interface (VTI) data associated with the IPsec traffic flow, IPsec tunnel data associated with the IPsec traffic flow, or xfrm data associated with the IPsec traffic flow (Chand, see paragraph [0050], the control plane of network device 220 runs an IKE server that handles IKE exchanges (e.g., information communicated on an IPsec tunnel, such as DPD request messages, DPD response messages).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Chand and apply them on the (Chand, see paragraph [0001]).

As per claim 19, 
		[Rejection rational for claim 12 is applicable]. 

As per claim 20, 
		[Rejection rational for claim 13 is applicable].

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 07/21/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257. The examiner can normally be reached Monday to Friday 9AM to 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERMON ASRES/Primary Examiner, Art Unit 2449